
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


BUNGE LIMITED
NON-EMPLOYEE DIRECTORS
EQUITY INCENTIVE PLAN
(As Amended and Restated)


        Bunge Limited, a company organized under the laws of Bermuda ("Bunge"),
hereby establishes an equity compensation plan to be known as the Bunge Limited
Non-Employee Directors Equity Incentive Plan (the "Plan"). The Plan shall become
effective as of the Effective Date, as defined in Section 9 below. Capitalized
terms that are not otherwise defined in the text of this Plan are defined in
Section 2 below.

1.    Purpose

        The purpose of the Plan is to promote the long-term growth and financial
success of Bunge and its Subsidiaries by attracting, motivating and retaining
non-employee directors of outstanding ability and assisting the Company in
promoting a greater identity of interest between the Company's non-employee
directors and its shareholders.

2.    Definitions

        For purposes of the Plan, the following terms shall be defined as
follows:

        "Annual Meeting" means an annual meeting of the Company's shareholders.

        "Board" means the Board of Directors of the Company.

        "Change in Control" shall have the meaning set forth in the Bunge
Limited Equity Incentive Plan as in effect from time to time, or any successor
thereto.

        "Common Stock" means shares in the capital of Bunge, including common
shares.

        "Company" means Bunge Limited, a company organized under the laws of
Bermuda, or any successor to substantially all its business.

        "Deferral Election" has the meaning set forth in Section 7(g).

        "Deferral Value" means as of the Vesting Date, the value to a
Non-Employee Director of a Director Option, less any applicable withholding
taxes. The Deferral Value of a Director Option is the difference between the
Fair Market Value of a Share on the Vesting Date and the exercise price of such
Director Option, less any applicable withholding taxes.

        "Director Option" means a right to purchase Shares of Common Stock
granted to a Non-Employee Director pursuant to Section 6 below.

        "Effective Date" means the effective date of the Plan provided for in
Section 9 below.

        "Fair Market Value" of a Share of Common Stock as of any date means:

          (i)  if the Common Stock is listed on an established stock exchange or
exchanges (including for this purpose, the NASDAQ National Market), (a) the
average of the highest and lowest sale prices of the stock quoted for such date
as reported in the Transactions Index of each such exchange, as published in The
Wall Street Journal and determined by the Board, or, if no sale price was quoted
in any such Index for such date, then as of the next preceding date on which
such a sale price was quoted or (b) the average of the highest and lowest sales
prices of the stock on each day, as quoted on the relevant exchange over the
twenty (20) trading days immediately following the preceding quarterly earnings
announcement, with such average weighted by volume;

         (ii)  if the Common Stock is not then listed on an exchange or the
NASDAQ National Market, the average of the closing bid and asked prices per
Share for the stock in the

--------------------------------------------------------------------------------






over-the-counter market as quoted on The NASDAQ Small Cap or OTC Electronic
Bulletin Board, as appropriate, on such date; or

        (iii)  if the Common Stock is not then listed on an exchange or quoted
in the over-the-counter market, an amount determined in good faith by the Board;
provided, however, that, when appropriate, the Board, in determining Fair Market
Value of the Common Stock, may take into account such factors as it may deem
appropriate under the circumstances.

        "Non-Employee Director" means a member of the Board who is not an
employee of the Company or any of its Subsidiaries.

        "Permanent Disability" means a physical or mental impairment rendering a
Non-Employee Director substantially unable to function as a member of the Board
for any period of six consecutive months. Any dispute as to whether a
Non-Employee Director is Permanently Disabled shall be resolved by a physician
mutually acceptable to the Non-Employee Director and the Company, whose decision
shall be final and binding upon the Non-Employee Director and the Company.

        "Person" means any individual, firm, corporation, partnership or other
entity.

        "Plan Limit" has the meaning set forth in Section 4(a).

        "Retirement" shall mean retirement from the Board in accordance with the
retirement policy then in effect for Board members.

        "Shares" means shares comprising the Common Stock.

        "Subsidiary" means (i) a corporation or other entity with respect to
which Bunge, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation's board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Bunge,
directly or indirectly, has an equity or similar interest and which the Board
designates as a Subsidiary for purposes of the Plan.

        "Vesting Date" means the date with respect to which a Director Option or
a portion of a Director Option becomes vested and nonforfeitable.

3.    Administration of the Plan

         (a)  Administration by the Board. The Plan shall be administered by the
Board, which may adopt rules and regulations it considers necessary or
appropriate to carry out the Plan's purposes. The Board's interpretation and
construction of any Plan provision shall be final and conclusive. The Board may,
but need not, from time to time delegate some or all of its authority under the
Plan to a committee consisting of one or more members of the Board, any such
delegation to be subject to the restrictions and limits that the Board specifies
at the time of such delegation or thereafter. References in the Plan to the
"Board" shall, to the extent consistent with the terms and limitations of any
such delegation, be deemed to include a reference to any such committee to which
the Board's authority hereunder has been delegated.

         (b)  Award Certificate. The terms and conditions of each grant of
Director Options under the Plan shall be embodied in an award agreement or award
certificate which shall incorporate the Plan by reference and shall indicate the
date on which the Director Options were granted and the number of Director
Options granted on such date.

4.    Shares Available

         (a)  General. Subject to adjustment as provided in Section 11 hereof,
the total number of Shares of Common Stock that may be issued pursuant to the
exercise of Director Options under the Plan (the

2

--------------------------------------------------------------------------------



"Plan Limit") shall not exceed, in the aggregate, 0.5 percent (or one-half of
one percent) of the issued Shares of Common Stock outstanding at any such time.

         (b)  Rules Applicable to Determining Shares Available for Issuance. For
purposes of determining the number of Shares of Common Stock that remain
available for issuance, the following Shares shall be added back to the Plan
Limit and again be available for awards:

          (i)  The number of Shares tendered to pay the exercise price of a
Director Option;

         (ii)  The number of Shares acquired by the Company under Section 7(d)
below in satisfaction of some or all of the exercise price of a Director Option
or in satisfaction of any tax withholding requirement;

        (iii)  The number of Shares subject to Director Options that expire
unexercised or that become forfeited; and

        (iv)  As of the date of any Deferral Election by a Non-Employee Director
under Section 7(g) below, the number of Shares underlying the award of Director
Options, or any portion thereof, subject to such Deferral Election.

        Authorized and unissued Shares shall be delivered pursuant to the Plan.

5.    Eligibility

        Director Options shall be granted only to Non-Employee Directors.

6.    Grants of Director Options

         (a)  General. A Director Option shall entitle a Non-Employee Director
to purchase a specified number of Shares of Common Stock during a specified
period at an exercise price per Share of Common Stock determined as provided
below. All Director Options provided for herein shall have the general terms and
conditions set forth in Section 7 below. Director Options shall be nonqualified
stock options and are not intended to qualify as "incentive stock options" under
Section 422 of the US Internal Revenue Code of 1986, as amended.

         (b)  Annual Grants of Director Options. Annual Grants of Director
Options shall be made as follows: (i) each Non-Employee Director serving on the
Board at the time an annual grant is made to Non-Employee Directors shall
automatically receive Director Options to purchase 7,200 Shares of Common Stock
either (A) as of the date of the Annual Meeting, commencing with the 2001 Annual
Meeting or (B) at an earlier time specified by the Board prior to an Annual
Meeting; and (ii) any Non-Employee Director who is elected or appointed to the
Board after the annual grant for any year has been made under subsection
6(b)(i) above, will, in the sole discretion of the Board, receive Director
Options to purchase 7,200 Shares of Common Stock as of the date of such initial
election or appointment.

        The exercise price per Share of Common Stock subject to each Director
Option provided for in this Section 6(b) shall be the Fair Market Value on the
date of grant.

         (c)  Grants of Director Options to New Directors. In addition to the
annual grants described in Section 6(b) above, a Non-Employee Director who is
initially elected or appointed to the Board, whether or not such election or
appointment is in connection with an Annual Meeting, shall receive, as of the
date of such initial election or appointment, Director Options to purchase 9,000
Shares of Common Stock. The exercise price per Share of Common Stock of each
Director Option provided for in this Section 6(c) shall be the Fair Market Value
on the date of grant.

3

--------------------------------------------------------------------------------




         (d)  Grants to Non-Employee Directors as of the 2001 Annual Meeting.
All Non-Employee Directors serving on the Board at the time of the 2001 Annual
Meeting shall receive both the initial grant described in Section 6(c) above and
the annual grant described in Section 6(b) above.

7.    General Terms and Conditions of Director Options

         (a)  Option Term. Each Director Option shall expire on the date of the
Annual Meeting held in the tenth calendar year following the date of grant,
subject to earlier expiration as provided herein; provided, however, that
Director Options granted to a Non-Employee Director whose initial election
occurs other than in connection with an Annual Meeting shall be treated for this
purpose as though they had been granted at the first Annual Meeting following
such initial election; provided further, the period during which Director
Options granted to a Non-Employee Director in accordance with Section 6(b)(i)(B)
above are exercisable shall not exceed ten years from the date of grant.

(b)    Vesting; Accelerated Vesting; Effect of Termination of Service.

          (i)  Vesting Generally. Director Options shall vest and become
exercisable as of the date of January 1st occurring after the date that such
Director Options are granted, assuming that the Non-Employee Director has
continued to serve as a member of the Board until such date. Notwithstanding the
preceding sentence, all Director Options shall be considered fully vested and
exercisable upon the termination of the Non-Employee Director's service on the
Board by reason of Retirement, death, Permanent Disability or by reason of
failure by the shareholders to reelect such Non-Employee Director. Any Director
Options that are unvested at the time of a termination of a Non-Employee
Director's service on the Board shall lapse and become void.

         (ii)  Exercise Following Termination of Service. Following termination
of a Non-Employee Director's service on the Board, the former Non-Employee
Director (or the former Non-Employee Director's estate, personal representative
or beneficiary, as the case may be) shall have the right, subject to the other
terms and conditions hereof, to exercise all Director Options that had vested as
of or in connection with the termination of service:

        (A)  at any time within three years after the date of termination of
service, if such termination was by reason of Retirement, death, Permanent
Disability or by reason of failure by the shareholders to reelect such
Non-Employee Director, or

        (B)  in all other cases, at any time within one year after the date of
termination of service;

        subject, in all cases, to earlier expiration of the Director Option
pursuant to Section 7(a) above.

         (c)  Notice of Exercise. Subject to the other terms and conditions of
the Plan, a Non-Employee Director may exercise all or any portion of a vested
Director Option by giving notice of exercise to the Company or its designated
agent; provided, however, that no fewer than one hundred (100) Shares of Common
Stock may be purchased upon any exercise of a Director Option unless the number
of Shares purchased at such time is the total number of Shares in respect of
which the Director Option is then exercisable, and provided further, that in no
event shall the Director Option be exercisable for a fractional Share. The date
of exercise of a Director Option shall be the later of (i) the date on which the
Company or its agent receives such notice or (ii) the date on which the
conditions provided in Sections 7(d) and 7(e) below are satisfied.

         (d)  Payment. Subject to Section 7(g) below, the exercise price of a
Director Option may be paid in cash or previously owned Shares or a combination
thereof or by any other method approved by the Board.

         (e)  Limitation on Exercise. A Director Option shall not be exercisable
unless the Common Stock subject thereto has been registered under the Securities
Act of 1933, as amended (the "1933 Act"), and

4

--------------------------------------------------------------------------------




qualified under applicable state "blue sky" laws in connection with the offer
and sale thereof, or the Company has determined that an exemption from
registration under the 1933 Act and from qualification under such state "blue
sky" laws is available.

          (f)  Issuance of Shares. Subject to the foregoing conditions and
Section 7(g) below, as soon as is reasonably practicable after its receipt of a
proper notice of exercise and payment of the exercise price for the number of
Shares with respect to which a Director Option is exercised, the Company shall
issue such Shares and deliver to the exercising Non-Employee Director, at the
principal office of the Company or at such other location as may be acceptable
to the Company and the Non-Employee Director, one or more stock certificates for
the appropriate number of Shares of Common Stock issued in connection with such
exercise. Such Shares shall be fully paid and nonassessable and shall be issued
in the name of the Non-Employee Director.

         (g)  Right to Elect to Defer Value of Director Options Prior to Vesting
Date. The Board, in its sole discretion, may permit any Non-Employee Director to
elect to defer receipt of the value of all or any portion of a Director Option
in accordance with the terms of this Section 7(g) (a "Deferral Election"). Any
Deferral Election must be made by a Non-Employee Director within the requisite
time as specified in the sole discretion of the Committee prior to the Vesting
Date of the corresponding Director Option or portion thereof. Any Deferral
Election made after such time shall be null and void. Under any Deferral
Election, a Non-Employee Director will be given the opportunity to irrevocably
elect to defer into the Bunge Limited Deferred Compensation Plan for
Non-Employee Directors, or any successor plan adopted by the Board (the
"Deferred Compensation Plan"), an amount equal to the Deferral Value of a whole
number of Shares subject to such Director Option. The Deferral Value will be
credited automatically, without any further action on the part of the
Non-Employee Director, to the Non-Employee Director's account under the terms of
the Deferred Compensation Plan on the Vesting Date of any Director Option, or
portion thereof, that is subject to a Deferral Election. Accordingly, if an
Award of Director Options is subject to a Deferral Election, the Deferral Value
of such Director Options will be credited to the Non-Employee Director's account
under the Deferred Compensation Plan as of the Vesting Date and the exercise
provisions otherwise applicable to Director Options will not apply. Any Deferral
Value credited to the Deferred Compensation Plan will be subject to the terms of
the applicable plan.

8.    Transferability

        Director Options may not be transferred, pledged, assigned or otherwise
disposed of except by will or the laws of descent and distribution or pursuant
to a domestic relations order; provided, however, that the Board may, in its
discretion and subject to such terms and conditions as it shall specify, permit
the transfer of a Director Option for no consideration to a Non-Employee
Director's family members or to one or more trusts or partnerships established
in whole or in part for the benefit of one or more of such family members
(collectively, "Permitted Transferees"). Any Director Option transferred to a
Permitted Transferee shall be further transferable only by will or the laws of
descent and distribution or, for no consideration, to another Permitted
Transferee of the Non-Employee Director. A Non-Employee Director shall notify
the Company in writing prior to any proposed transfer of a Director Option to a
Permitted Transferee and shall furnish the Company, upon request, with
information concerning such Permitted Transferee's financial condition and
investment experience.

9.    Term

        The "Effective Date" shall be May 25, 2001. Unless earlier terminated in
accordance with Section 10 below, the Plan shall expire on the tenth anniversary
of the Effective Date (the "Expiration Date"). No Director Options shall be
granted under the Plan after the Expiration Date. However, the expiration of the
Plan shall not affect awards of Director Options made on or prior to the
Expiration Date, which awards shall remain outstanding subject to the terms
hereof.

5

--------------------------------------------------------------------------------




10.    Amendments

        The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, to amend
the provisions for determining the amount of Director Options to be issued to a
Non-Employee Director; provided, however, that any amendment which under the
requirements of applicable law or stock exchange rule must be approved by the
shareholders of the Company shall not be effective unless and until such
shareholder approval has been obtained in compliance with such law or rule.

        No termination or amendment of the Plan that would adversely affect a
Non-Employee Director's rights under the Plan with respect to any award of
Director Options made prior to such action shall be effective as to such
Non-Employee Director unless he or she consents thereto.

11.    Recapitalization or Reorganization

         (a)  Authority of the Company and Shareholders. The existence of the
Plan or awards hereunder shall not affect or restrict in any way the right or
power of the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

         (b)  Change in Control. In addition to the alternatives described in
Section 11(c) below, in the event of a Change in Control, the Board in its sole
discretion may take such measures as it deems appropriate with respect to any
outstanding Director Options, which measures may include, without limitation,
the acceleration of vesting, the rollover of outstanding Director Options into
awards exercisable for or subject to the acquirer's securities, the cash out of
vested Director Options or any combination of the foregoing; provided, however,
that unless the Board, in its sole discretion, determines otherwise, in the
event of a Change in Control, all outstanding Director Options shall become
fully vested immediately prior to the consummation of such Change in Control
transaction.

         (c)  Change in Capitalization. The number and kind of Shares authorized
for issuance under Section 4(a) above shall be equitably adjusted in the event
of a stock split, subdivision, stock dividend, bonus issue, recapitalization,
reorganization, merger, amalgamation, consolidation, division, extraordinary
dividend, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value, or other similar corporate event affecting the Common Stock in
order to preserve, but not increase, the benefits or potential benefits intended
to be made available under the Plan. In addition, upon the occurrence of any of
the foregoing events, the number of outstanding Director Options and the number
and kind of Shares subject to any outstanding Director Options and the exercise
price per Share shall be equitably adjusted in order to preserve the benefits or
potential benefits intended to be made available to Non-Employee Directors
granted Director Options. Such adjustments shall be made by the Board, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final. Unless otherwise determined by the Board, such adjusted Director
Options shall be subject to the same vesting schedule and restrictions to which
the underlying Director Option is subject.

12.    No Right to Re-election

        Nothing in the Plan shall be deemed to create any obligation on the part
of the Board to nominate any of its members for re-election by the Company's
shareholders, nor confer upon any Non-Employee

6

--------------------------------------------------------------------------------




Director the right to remain a member of the Board for any period of time, or at
any particular rate of compensation.

13.    Governing Law

        The Plan and all agreements entered into under the Plan shall be
construed in accordance with and governed by the laws of the State of New York.

14.    Unfunded Plan

        The Plan is unfunded. Prior to the exercise of any Director Options,
nothing contained herein shall give any Non-Employee Director any rights that
are greater than those of a general creditor of the Company. In its sole
discretion, the Board may authorize the creation of trusts or other arrangements
to meet the obligations created under the Plan to deliver Common Stock with
respect to awards hereunder.

15.    Compliance with Rule 16b-3

        Notwithstanding anything contained in the Plan to the contrary, if the
consummation of any transaction under the Plan would result in the possible
imposition of liability on a Non-Employee Director pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, the Board shall have the right,
in its sole discretion, but shall not be obligated, to defer such transaction or
the effectiveness of such action to the extent necessary to avoid such
liability, but in no event for a period longer than six months.

16.    Stated Periods of Time

        In the event that any period of days, months or years set forth in this
Plan ends on a date that is Saturday, Sunday or a public holiday in the United
States, the end of such period shall be the first business day following such
date.

The Plan was adopted by the Board on September 28, 2001 and was amended by the
Board on March 22, 2002, May 29, 2002, March 13, 2003 and March 11, 2004.

7

--------------------------------------------------------------------------------





QuickLinks


BUNGE LIMITED NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN (As Amended and
Restated)
